SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
98
KA 08-00347
PRESENT: CENTRA, J.P., CARNI, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

LATISHA WEBB, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (WILLIAM G. PIXLEY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Francis A. Affronti, J.), rendered November 21, 2007. The judgment
convicted defendant, upon her plea of guilty, of burglary in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting her upon her
plea of guilty of burglary in the second degree (Penal Law § 140.25
[2]), defendant contends that Supreme Court abused its discretion in
refusing to consider relevant factors during the sentencing
proceeding, such as her drug addiction, and thus erred in imposing an
enhanced sentence. Defendant failed to move to withdraw the plea or
to vacate the judgment of conviction on that ground and thus has
failed to preserve her contention for our review (see People v Reed,
78 AD3d 1534; People v Ortiz, 43 AD3d 1348, lv denied 9 NY3d 1008;
People v Mariani, 6 AD3d 1206, lv denied 3 NY3d 643), and we decline
to exercise our power to review that contention as a matter of
discretion in the interest of justice (see CPL 470.15 [6] [a]). We
reject defendant’s further challenge to the severity of the sentence
and decline her request to reduce the sentence as a matter of
discretion in the interest of justice (see CPL 470.15 [6] [b]; see
generally People v Farrar, 52 NY2d 302).




Entered:   February 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court